Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Slate on August 26, 2021.

The application has been amended as follows: 


In claim 1: 
Line 2, after “casting” insert -- comprising an exterior surface and an interior surface; the internal surface--.
Line 9, replace “an exterior” with --the exterior--. 

In claim 6: 
Line 2, after “casting” insert -- comprising an exterior surface and an interior surface; the internal surface--.
Line 7, replace “an exterior” with --the exterior--. 

CANCEL claims 11-16 and 18-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the after final response filed August 20, 2021, Applicant proposed amending claims 1 and 6 to include specific materials for the exterior surface thermal barrier coating such as a thermal barrier coating comprising a ceramic of GSZ or YSZ atop a bond coat and that the thermal barrier coating is of a differing composition than the ceramic lining on the internal passageways.  In the final rejection dated July 21, 2021, a similar claim (claim 22) was rejected over Strangman, Freling, and Nichols, the claim 
While Strangman et al. teach thermal barrier coatings applied to internal passageways, Freling teach grading the porosity of the coatings and Nichols et al. teach exterior thermal barrier coatings, there is no motivation found in the prior art of record to make the obvious thermal barrier coating of Nichols of differing composition from the ceramic lining of Strangman and Freling.  That is Strangman et al. teach methods and articles which include castings comprising coating internal surfaces with a thermal barrier coating as they are non line of sight and not accessible with conventional methods.  One of ordinary skill in the art before the effective filing date of the invention would look to Strangman et al. and determine that the thermal barrier coating on the internal passageways would be the same thermal barrier coating on the exterior surface, as Strangman et al. teach only methods of placing known thermal barrier coatings on intricate internal passageways.  
The claims proposed after final are entered and were further amended by way of examiners amendment, above, to distinguish the exterior and interior surfaces of the metal casting and where their respective coatings are positioned. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JCL/JONATHAN C LANGMAN/Primary Examiner, Art Unit 1784